Citation Nr: 9907493
Decision Date: 03/19/99	Archive Date: 06/24/99

DOCKET NO. 91-41 239               DATE MAR 19, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Medical &
Regional Office Center in Fort Harrison, Montana THE ISSUE
Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated at 30 percent.

REPRESENTATION 

Appellant represented by: Montana Veterans Affairs Division

ATTORNEY FOR THE BOARD 

C. Crawford, Associate Counsel 

INTRODUCTION

The veteran had active duty from December 1980 to May 1984.

In May 1994 the Board of Veterans' Appeals (Board) entered a
decision denying entitlement to a rating in excess of 30 percent
for PTSD and in a separate decision, it found that retroactive
induction in a vocational rehabilitation program under Chapter 31
was not precluded by a lack of cooperation by the veteran. In
August 1994, the veteran filed a motion for reconsideration of the
increased rating claim. In November 1994, the motion was denied.

In May 1995, the Department of Veterans Affairs (VA) told the
veteran that her claims file was handled by a former Board employee
who may have tampered with records contained in the file and
advised of her options, including requesting reconsideration of the
claim. In November 1995, the veteran filed a motion for
reconsideration of the decision, and in May 1996, by the authority
granted in 38 U.S.C.A. 7103(b), the Deputy Vice Chairman by
direction of the Chairman of the Board, ordered that the decision
be reconsidered by an expanded reconsideration panel as provided by
Section 7102(b) of Title 38, United States Code.

On reconsideration in August 1996, the Board initially stated that
the decision rendered by the panel would replace the May 1994
decision for the issue of entitlement to an increased rating in
excess of 30 percent for PTSD and after reviewing the claims
folder, remanded the claim for additional development. Because the
increased rating issue remains in a denied status, it has been
returned for appellate review.

As previously noted, in the past this claims folder was assigned to
a former Board employee who has been convicted of tampering with
veterans' claims folders. However, after careful scrutiny, it does
not appear that any documents contained in the claims file have
been altered or removed. As there is no evidence of any compromise
of the integrity of the record on appeal and the case has
previously been remanded to obtain all pertinent data available,
the case may properly be considered and decided by the Board.

- 2 -

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's appeal has been obtained.

2. The veteran's PTSD is manifested by anger, depression, and
hostility without considerable social and industrial impairment.
The veteran's disability is productive of no more than moderate
impairment.

CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 percent
for PTSD are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that an increased evaluation is warranted
because her symptoms associated with PTSD create difficulties with
obtaining and sustaining healthy relationships and increased social
and industrial impairment. As such, the Board finds that the
veteran's claim is plausible and, thus, well grounded within the
meaning of 38 U.S.C.A. 5107(a). See Shipwash v. Brown, 8 Vet. App.
218, 224 (1995); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).
The VA, therefore, has a duty to assist the veteran in the
development of facts pertinent to her claim. 38 U.S.C.A. 5107(a).

As noted above, in August 1996, the Board remanded the veteran's
claim for additional development. In relevant part, in the remand,
the Board directed the regional office (RO) to obtain additional
medical reports from the veteran's mental health care providers, to
obtain the veteran's Chapter 31 vocational rehabilitation

folder and associate it with the claims folder, and to afford the
veteran a VA examination and Social and Industrial survey to assess
her employment and functioning capabilities. Review of the record
shows that in May 1997 additional medical reports were received, a
VA examination was conducted, and the veteran's vocational
rehabilitation record was obtained and associated with the claims
folder. However, a Social and Industrial survey was not
accomplished.

Regarding the absence of the Social and Industrial survey, it is
acknowledged that in Stegall v. West, 11 Vet. App. 268 (1998), the
United States Court of Veteran's Appeals (Court) held that where
the RO fails to comply with directions in a prior remand order, the
matter must be remanded again for additional development. The
appellant has the right to VA compliance with the terms and
conditions set forth in remand orders from the Board. Id. However,
in this case, the veteran's vocational rehabilitation folder which
contains Counseling Reports and Special Training Reports extending
from 1985 to 1996 that address the veteran's employment and social
capabilities are of record. The Board also points out that at VA
examination in May 1997, the examiner thoroughly reviewed and
discussed the veteran's current life situation. Considering the
foregoing, the Board finds that the information which the Board
sought to obtain in August 1996 has been secured and that the RO
substantially complied with the Board's remand directions. In
addition, in contrast with Stegall, in the case at hand, appellate
review of the record is not frustrated by any failure to adhere to
the 1996 remand order. Evans v. West 12 Vet. App. 22, 31 (1998).
The Board therefore finds that additional development in this
regard is not warranted. That is, the Board is satisfied that all
evidence necessary for an equitable disposition of the veteran's
claim has been obtained. 38 U.S.C.A. 5107(a).

Factual Background

In September 1989, the RO granted entitlement to service connection
for PTSD and assigned a 30 percent evaluation, effective from
October 5, 1988. In that determination, the RO considered the
veteran's service medical records, VA examination reports dated
from July to August, 1984, and VA outpatient treatment reports
dated in May 1988, which are silent with regard to a mental
disorder.

- 4 -

The RO also considered medical reports and medical statements from
the Mental Health Center extending from July 1988 to March 1989,
which, in part, show that the veteran stated that while in service
she went through an extremely difficult time and that she currently
had problems with coping with the in-service rape and the child
resulting therefrom. The veteran also had relationship difficulties
with her boyfriend. On examination, the veteran was clean although
sloppy and oriented times four. She had normal speech and affect,
a good memory, and clear thought process. Her intelligence was
average, mood was depressed, and judgment and insight was poor to
fair. Evidence of hallucinations, delusions and current suicidal or
homicidal ideation was not detected. The diagnoses was PTSD,
chronic or delayed. The reports thereafter show that the veteran
continued to receive treatment and counseling for depression,
stress, anger, pain, and difficulty with trusting others.

The RO also considered a September 1989 VA examination report in
which the veteran recalled being raped while in service and as a
result, experiencing violent dreams, job-related stress, and
difficulty with leaving her home because of fear. A total loss of
memory of the incident until participating in physical therapy was
also reported. Examination revealed that the veteran initially
exhibited hostility, but as the interview proceeded, she relaxed
and her anger became apparent. The veteran was oriented times
three, her memory was intact, and she made good eye contact. She
also had an appropriate affect. Although she showed no cognition,
she gave negative vegetative signs of biological depression. Stress
towards financial limitations and fears of developing agoraphobia
were expressed, but no oppressive compulsive illness was
demonstrated. Symptoms such as amnesia and insomnia, flashbacks of
the rape incident, nightmares that were violent, fear of crowds,
increased startled reflex, and the feeling of needing to be on
guard at all times were present. The diagnosis was PTSD secondary
to the rape situation.

As previously stated, in September 1989, the RO evaluated the
veteran's PTSD as 30 percent disabling. That rating remains in
effect.

- 5 -

The pertinent evidence of record thereafter consists of VA hospital
reports dated in September 1990, which show that the veteran was
hospitalized for "falling apart" and depression. At that time,
mental status examination revealed that the veteran was neat,
clean, and cooperative, but appeared depressed but not suicidal.
Her appearance was fairly relaxed and not agitated and her speech
was relevant and coherent. She was cooperative also. Hallucinations
and delusions were denied. Her judgment was good, intellect was
within the average range, and her memory was intact. Her affect was
depressed. While hospitalized, the veteran received treatment and
counseling in the psychiatric ward. The relevant discharge
diagnosis was PTSD.

A March 1991 VA outpatient treatment report shows that after a
dispute with her boyfriend and experiencing employment
difficulties, the veteran received treatment for being tearful,
depressed and angry. Suicide thoughts without intent were present
but evidence of delusions and hallucinations was not. The
impression was adjustment disorder.

At VA examination in January 1992, the veteran complained of
experiencing occasional nightmares, depression with lack of
motivation, crying spells, fluctuating moods, and avoidance
behavior, in that she liked to stay away from others and had
difficulty with making friends. She lived with her four children
and a male roommate but the relationship was not intimate. The
veteran also stated that she had enrolled in college and although
depressed she could concentrate on school work. The veteran's
typical day consisted of awakening her children, preparing them for
school, performing housework, and preparing to attend school
herself. In the afternoon, she prepared her studies and watched
television. Evidence of psychotic symptoms was not present and her
memory was intact.

On mental status examination, the veteran was alert and oriented to
time, place and person. She appeared to be quite sharp and accurate
by giving the exact day, date, and place, as well as the examiner's
name. The veteran was aware of recent events as she identified the
President, Vice-President, and Governor and described events in
Russia. In addition, she could interpret abstract proverbs. The
veteran had normal verbal and motor behavior and exhibited no
psychotic symptoms. She

- 6 -

completed simple calculations and remembered three words after a
period of distraction. The veteran also appeared to have normal
judgment and insight. The examiner acknowledged that the veteran
attributed her recent improvement to her roommate even though she
had financial problems.

After examination, the diagnosis was PTSD in partial remission with
periodic depressive symptoms. The examiner also noted that the
veteran met the criteria for a dysthymic disorder and appeared
partially socially disabled in that she found it difficult to be
with others. However, the veteran stated that she would like to
attend college to obtain skills to support her children and that
she had the capabilities to graduate. The examiner corroborated
that attending college would eventually take her off of the rolls
of persons dependent on VA for financial assistance.

Hospital reports from the Deaconess Medical Center from August 1992
to December 1992, which essentially illustrates the same clinical
picture as describe above, are also of record. The reports
generally show that the veteran was hospitalized for depressive
symptoms and that during admission she recalled being raped in
service and being anxious and tense with low motivation and energy.
She also recalled avoiding interactions with people for any
extended length of time. During the admission interview, the
veteran also stated that she took care of her children but had
little energy to do anything else, her appetite was "so-so," she
generally slept okay, and she felt that her concentration was
adequate. Occasional passing suicide thoughts without any plan or
intent was noted, but she denied any psychotic thought processes
even though she had some periods where she felt like she was on a
"high." A history of manic depression was not noted. The examiner
added, the veteran was fairly depressed about half of the time and
mildly depressed or relatively normal most of the time.

On mental status examination, clinical findings were essentially
normal, as the veteran's eye contact was good, thoughts were
coherent and goal directed, and immediate and delayed recall were
intact. Her mood was mildly dysphoric and her affect was somewhat
constricted, but she denied any psychotic thought processes or
suicidal ideation. She could perform calculations and serial 7's
correctly and her insight was fair. In the clinical summary, the
examiner stated that the veteran

- 7 -

denied any premorbid problems prior to being raped in service. The
veteran complained of a depressed mood, lack of energy, loss of
interest in things, and avoidance behavior. She also appeared to
have a pattern of getting involved in relationships with men rather
quickly. Four children were conceived out-of-wedlock, one by the
rape. The diagnostic impression was Axis I: PTSD, depressive
disorder, not otherwise specified; Axis II: dependent personality
features; and Axis II: none.

The evidence of record also consists of a July 1994 official
university transcript which shows that the veteran's grade point
average was 1.75 on a 4.0 scale; an August 1994 employment
statement from United Blood Services; counseling and treatment
reports extending from March 1990 to August 1993, showing continued
treatment for depression, fear, stress, anger, and nervousness,
along with a March 1995 statement in which a social worker from the
Vet Center stated that the veteran had initially received treatment
in October 1989 and that a diagnosis of PTSD due to being raped had
been made; and reports from the Department of Family Services,
Child Protective Services extending from April 1988 to October
1995, which suggest that the veteran received counseling for
emotionally and physically abusing her children.

The veteran's vocational rehabilitation folder is also of record.
In relevant part, the contents of the folder show that in August
1985, the veteran was enrolled in the Business Education program at
Billings Vocational Technical Center and that her cumulative grade
point average was 2.5 on a 4.0 scale. The reports then show that in
January 1992, the veteran enrolled in Rocky Mountain College as a
full-time student. The Special Reports of Training and Counseling
Reports extending from January 1985 to October 1996 generally show
that throughout this period, the veteran was enrolled as a full-
time student and that she adequately balanced her academic, family,
and financial obligations. For example, the November 1993 Special
Report of Training shows that even though the veteran stated that
her situation was hectic, as she was in the process of moving and
participating in rape group therapy, things were better. At that
time, she also discussed her school credits. The record also shows
that in January 1996, her cumulative grade point average was 2.891
and in May 1996, it was 2.971, each were on a 4.0 scale. In

- 8 -

addition, July 1996 and October 1996 Special Report of Training
documents show that even though the veteran did not like her job
and did not get along with her supervisor, she worked approximately
36 hours in the post office and had completed her training in
college. It is acknowledged that on the October 1996 report,
difficulties with working with male authority figures and authority
figures in general were noted; nevertheless, the report shows that
the veteran remained employed, was the head of her household, and
provided for her four children.

On VA examination in May 1997, the examiner noted that the veteran
lived with her boyfriend and four children for over four years. It
was also noted that the veteran had worked as a part-time, regular
employee over the past three and a half years. The report then
shows that the examiner reviewed the veteran's military history,
including events surrounding the rape and being impregnated by the
rape, and post-service activities, attending school and caring for
her family.

In relevant part, the veteran recalled that after service, she
enrolled in college and had maintained a grade point average of 3.5
on a 4.0 scale. She also stated that she had to obtain three
credits before receiving her diploma. During the interview, the
veteran also stated that she liked her job and made good money,
even though she had difficulty with others. The veteran explained
that she did not like or trust people and this caused serious
problems at work, including to the extent that she and her
supervisor had discussed her behavior. The veteran then speculated
that she would perform better at work if she received a position
operating machines and not dealing with the public. Her anger and
frustration with the military and VA was also noted. During the
interview, the veteran also stated that she had no memory for six
or seven years after service and during that time, she thinks that
she was an abusive mother. However, she no longer physically abused
her children although she still yells and screams at them. The
veteran also stated that she had a good relationship with her
boyfriend and thought that the relationship would be permanent.
They had normal relations with financial problems. The veteran
stated that she planned to obtain full-time employment after
college. During the interview, the veteran explained that her
symptoms were manifested by restless sleeping, and exhibiting anger
and irritableness. She had a short fuse, bad temper, and frequently
exploded, especially with her children. The veteran denied having

guns in the home. Although she had few hobbies, she liked to read,
loved dolls, and liked to attend church to meditate and pray. The
examiner noted that the veteran resisted obtaining professional
mental health and the idea of taking anti-depressant medication.

On mental status examination, the veteran was adequately dressed
and groomed. She was quite guarded and seemed to have considerable
underlying hostility and anger. She, however, was cooperative, if
not pleasant and well oriented in all spheres. The examiner noted
that the veteran was not necessarily angry with him but just
generally angry and not trusting of anyone. Nevertheless, as the
interview continued, the veteran warmed up and exhibited a sense of
humor. When she let down her considerable guard, evidence of a
depressed affect was demonstrated. On examination, the veteran's
attention and concentration abilities were adequate, as were her
recent and remote memory functions. Her speech was coherent and
relevant, her thoughts were generally well organized, and she
exhibited normal abstract thinking and reasoning abilities. The
veteran was judged to be of average intelligence with a good fund
of general information. In addition, although she admitted to
recurring and long standing suicidal ideation, she denied any plan
to harm herself. No evidence of delusions, hallucinations, or other
indications of a psychotic disorder were noted. The examiner then
acknowledged reviewing the claims folder and recorded diagnoses of
Axis I: PTSD, chronic, dysthymic disorder, and personality
disorder, not otherwise specified, with avoidance and borderline
features; Axis II: none; Axis III: other psychosocial and
environmental problems; Axis V: Global Assessment Functioning (GAF)
of 60.

After examination, the examiner stated that the veteran was an
embittered woman, angry at the world, isolated from relationships,
and chronically depressed. She was overwhelmed by the demands and
pressures of raising four children and probably lacked many basic
parenting and relationship skills. The veteran needed treatment of
anti-depressant medication and could benefit from individual
psychotherapy. The veteran was mentally competent to manage any
benefit payments.

- 10 -

Law and Regulation

As previously indicated, the veteran contends that she is entitled
to an increased evaluation for PTSD. Disability evaluations are
determined by the application of the VA Schedule for Rating
Disabilities, which is based on average impairment of earning
capacity. Different diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations provided that when PTSD
causes a veteran definite impairment in the ability to establish or
maintain effective and wholesome relationships with people, and
psychoneurotic symptoms result in such reduction in initiative,
flexibility and efficiency levels as to produce definite social and
industrial impairment, a 30 percent evaluation was warranted. A 50
percent evaluation was warranted for considerable impairment in the
ability to establish or maintain effective or favorable
relationships with people with reliability, flexibility, and
efficiency levels so reduced by reason of psychoneurotic symptoms
as to result in considerable industrial impairment, and a 70
percent rating was assigned when there was severe social impairment
and the psychoneurotic symptoms were of such severity and
persistence that there was a severe inability to obtain or retain
employment. A 100 percent evaluation was warranted for totally
incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality with disturbed thought or behavioral
processes associated with almost all daily activities such as
fantasy, confusion, panic and explosions of aggressive energy
resulting in profound retreat from mature behavior and the veteran
was demonstrably unable to obtain or retain employment. 38 C.F.R.
4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the
term "definite" in 38 C.F.R. 4.132 (1993) was "qualitative" in
character, whereas the other terms employed under that regulations
to describe symptomatology for rating purposes were "quantitative"
in character. To ensure that the Board meets the statutory
requirement that it articulate "reasons or bases" for its
decisions, the Court invited the Board to construe the term
"definite" in a manner that would quantify the degree of
impairment. 38 U.S.C.A. 7104(d)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the General Counsel
of VA held that the term "definite" under 38 C.F.R. 4.132 (1993) is
to be construed as "distinct, unambiguous, and moderately large in
degree, more than moderate but less than rather large." VAOPGCPREC
(O.G.C. Prec. 9-93). The Board is bound by this interpretation of
the term "definite." 38 U.S.C. 7104(c) (West 1991).

The Rating Schedule also provided that social integration was one
of the best demonstrations of mental health and reflects the
ability to establish (together with the desire to establish)
healthy and effective interpersonal relationships. 38 C.F.R. 4.129.
In evaluating impairment resulting from ratable psychiatric
disorders, social inadaptability is to be evaluated only as it
affects industrial adaptability. Id. The principle of social and
industrial inadaptability as the basic criterion for rating
disability from the mental disorders contemplates those
abnormalities of conduct, judgment, and emotional reactions which
affect economic adjustment, i.e., which produce impairment of
earning capacity. Id.

The severity of disability was based upon actual symptomatology, as
it affects social and industrial adaptability. 38 C.F.R. 4.130. Two
of the most important determinants are time lost from gainful work
and decrease in work efficiency. Id. It is for this reason that
great emphasis is placed upon the full report of the examiner,
descriptive of actual symptomatology. Id. The examiner's
classification of the disease as "mild," "moderate," or "severe" is
not determinative of the degree of disability, but the report and
the analysis of the symptomatology and the full consideration of
the whole history will be. Id.

However, effective November 7, 1996, the Ratings Schedule for
Mental Disorders, was amended and redesignated as 38 C.F.R. 4.130.
61 Fed. Reg. 52695-52702 (October 8, 1996). Under the new
regulation, the evaluation criteria for mental disorders
substantially changed, in that the criteria focused on the
individual symptoms as manifested throughout the record, rather
than on medical opinions characterizing overall social and
industrial impairment as mild, definite, considerable, severe, or
total.

- 12 -

Under the new criteria, a 30 percent evaluation is warranted for
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and normal conversation), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events).
A 50 percent evaluation is warranted for occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; difficulty in
establishing and maintaining effective work and social
relationships.

Also under the new criteria, a 70 percent evaluation is warranted
when there is occupational and social impairment, with deficiencies
in most areas, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a work like setting); inability to establish and maintain
effective relationships. A 100 percent evaluation is warranted for
total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name. 3
8 C.F.R. 4.13 0, Diagnostic Code 9411-9440.

13 -

The Rating Schedule also provides that when evaluating the mental
disorder, the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission shall be considered and the
evaluation shall be based on all the evidence of record that bears
on occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. The evaluation also must consider the extent of
social impairment, but shall not be assigned solely on the basis of
social impairment. When a single disability has been diagnosed both
as a physical condition and as a mental disorder, the rating agency
shall evaluate it using a diagnostic code which represents the
dominant (more disabling) aspect of the condition. 38 C.F.R. 4.126.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

As in this case, when the law controlling an issue changes after a
claim has been filed or reopened but before the administrative or
judicial review process has been concluded, a question arises as to
which law now governs. In this regard, the Court determined that a
liberalizing change in a regulation during the pendency of a claim
must be applied if it is more favorable to the claimant, and if the
Secretary has not enjoined its retroactive application. Dudnick v.
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308
(1991).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed that
when the Secretary adopted the revised mental disorder rating
schedule and published it in the Federal Register, the publication
clearly stated an effective date of November 7, 1996. The Court
added, because the revised regulations expressly stated an
effective date and contained no provision for retroactive
applicability, it is evident that the Secretary intended to apply
those regulations only as of the effective date. Therefore, in view
of the effective date rule contained in 38 U.S.C. 5110(g), which
prevents the application of a later, liberalizing law to a claim
prior to the effective date of the liberalizing law, the
Secretary's legal obligation to apply

November 7, 1996, as the effective date of the revised regulations
prevented the application, prior to that date, of the liberalizing
law rule stated in Karnas. Accordingly, the Court held that for any
date prior to November 7, 1996, the Board could not apply the
revised mental disorder rating schedule to a claim.

Analysis

Upon review of the above-discussed "old" criteria and the "new"
criteria and the veteran@s symptoms attributable to her PTSD, the
Board concludes that in this case the "old" criteria should be
applied, as it is more favorable to the veteran. As such, the
above-discussed implications of Rhodan are not applicable. Rhodan,
supra.

In this case, the Board finds that the veteran's disability picture
does not warrant an increased rating in excess of 30 percent. The
Board is cognizant of the positive findings of increased anger,
depression, and hostility. The Board is also cognizant of the
veteran's emotional and social impairment, in that she encounters
difficulty with authority figures, especially male authority
figures and exhibits anger towards her children. As such, the
requisite criteria for a rating to 30 percent are met. 38 C.F.R.
4.13 2, Diagnostic Code 9411.

However, the clinical data of record does not show that the
veteran's disability picture more nearly approximates the criteria
required for an increased rating in excess of 30 percent. 38 C.F.R.
4.7. In spite of the above-referenced positive findings, clinical
findings show that the veteran is oriented in all spheres, has
adequate attention and concentration, and intact recent and remote
memory. The veteran is coherent and relevant, and exhibits no
indications of a psychotic disorder, including delusions,
hallucinations, or current suicidal or homicidal ideation. Her
thoughts are well-organized and she exhibits normal abstract
thinking and reasoning abilities. In addition, the record shows
that the veteran completed her college studies with a grade point
average of 2.9 on a 4.0 grade point scale while working
approximately 36 hours per week as a postal employee. She is the
head of her household, provides for her four children, and lives
with a roommate.

15 -

In the case at hand, there is no evidence of record showing that
the veteran experiences any psychoneurotic manifestations which
produce either severe or increased impairment in the ability to
establish or maintain effective or favorable relationships with
people with reliability, flexibility, and efficiency levels so
reduced by reason of psychoneurotic symptoms as to result in
considerable industrial impairment, or severe social impairment
with psychoneurotic symptoms of such severity and persistence that
there is a severe inability to obtain or retain employment. See 38
C.F.R. 4.132, Diagnostic Code 941 1. Also, the evidence is devoid
of any demonstrating that the veteran experiences any totally
incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality. See 38 C.F.R. 4.132, Diagnostic Code 9411.

Again, the evidence of record demonstrates that not only does the
veteran work approximately 36 hours per week, but she also is a
full-time college student and single parent. The evidence of record
does not demonstrate that the veteran experiences any increased
occupational or functional impairment. The foregoing conclusion is
substantiated by recent clinical findings. On recent examination,
the veteran was oriented in all spheres and coherent. Her attention
and concentration abilities, as well as recent and remote memory
was adequate. In addition, her speech was relevant, her thoughts
were well organized, and she exhibited normal abstract thinking and
reasoning abilities. Moreover, the GAF was 60. A GAF score of 55 to
60 indicates "moderate difficulty in social, occupational, or
school functioning." Diagnostic and Statistical Manual For Mental
Disorders, 32 (4th ed. 1994), as cited in Carpenter v. Brown, 8
Vet. App. 240, 242 (1995). This definition for a GAF score of 55 to
60 was included in the DSM-III-R, which was recognized by the VA
under the criteria in effect prior to November 7, 1996. In view of
the foregoing, the Board finds that the veteran's disability
picture more nearly approximates the criteria required for a 30
percent evaluation and does not warrant an increased evaluation. 38
C.F.R. 4.7, 4.132, Diagnostic Code 9411.

As a side note, the Board also points out that because the
veteran's disability picture does not warrant an increased rating
under the more favorable "old" criteria, even when assuming its
applicability, it also does not warrant an increased rating under
the "new" criteria. There is no evidence of record indicating that
the veteran's

disability is productive of occupational and social impairment,
with a flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; and difficulty in
establishing and maintaining effective work and social
relationships. 38 C.F.R. 4.130, Diagnostic Code 941 1- 9440. The
veteran's disability picture also fails to meet the criteria
required for an increased rating to 70 or 100 percent under
Diagnostic Code 9411-9440. No evidence of total occupational and/or
social impairment is present. As such, even when assuming its
applicability, an increased rating under the "new" criteria is not
warranted.

The Board further notes that other pertinent provisions of 38
C.F.R. Parts 3 and 4, and 38 C.F.R. 3.321(b)(1) (1998) have been
considered. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The
evidence of record does not show that the veteran's PTSD presents
an exceptional or unusual disability picture as to render
impractical the application of the regular schedular standards so
as to warrant the assignment of an evaluation pursuant to 38 C.F.R.
3.321(b)(1). Evidence of an exceptional disability picture, such as
that manifested by frequent hospitalization or marked interference
with employment, is not demonstrated. The veteran works
approximately 36 hours per week and her symptoms associated with
PTSD are not productive of frequent hospitalizations. An increased
rating on an extraschedular basis, therefore, is not warranted. In
accordance with applicable schedular criteria, therefore, the Board
concludes that increased evaluations in this regard are not
warranted.


ORDER

Entitlement to an increased evaluation in excess of 30 percent for
PTSD disability is denied.

Ronald R. Bosch
Member, Board of Veterans' Appeals   

Richard B. Frank 
Member, Board of Veterans' Appeals

V. L. Jordan 
Member, Board of Veterans' Appeals

J. Gough
Member, Board of Veterans' Appeals

George R. Senyk 
Member, Board of Veterans' Appeals  

Renee M. Pelletier 
Member, Board of Veterans' Appeals

18 - 

94 Decision Citation: BVA 94-07175
 Y94 
DOCKET NO.  91-41 239     )       DATE
          )
          )
          )

THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

(The issue of entitlement to retroactive induction into a vocational
rehabilitation program under the provisions of Chapter 31, Title 38,
United States Code, is the subject of a separate decision.)

REPRESENTATION

Appellant represented by: Montana Veterans Affairs Division

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from December 1980 to May
1984.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a March 1991 rating decision by the Fort Harrison,
Montana, Regional Office (RO), which confirmed an earlier rating
determination denying the veteran entitlement to an increased
evaluation for her service-connected PTSD.  The veteran was informed
of the March 1991 determination in April 1991 and a notice of
disagreement with this action was received in May 1991.  The
statement of the case was issued in June 1991.  The substantive
appeal was received in July 1991.  The appeal was initially received
by the Board in August 1991.  In October 1991, the Board remanded the
case to the RO for further evidentiary development.

Pursuant to that development, the veteran was afforded a Department
of Veterans Affairs (VA) fee-basis psychiatric examination in January
1992.  Following a rating decision in February 1992, which confirmed
the RO's earlier denial of the benefit sought, a supplemental
statement of the case was issued in March 1992.  The appeal was
returned to the Board in May 1992 and was again remanded to the RO in
July 1992 for further development.  Further supplemental statements
of the case were issued in May 1993 and July 1993.  The appeal was
returned to the Board in September 1993.

The appellant has been represented throughout her appeal by the
Montana Veterans Affairs Division.  That organization submitted
written argument in support of her claim in August 1991 and last
reviewed her claim in July 1993.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in effect, that her service-connected PTSD is
more disabling than currently evaluated and, therefore, warrants a
disability rating greater than that currently assigned.  In this
respect, the appellant argues that she does not have the ability to
enter into and/or maintain satisfactory relationships and, that her
employment opportunities are diminished by her PTSD symptomatology.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104
(West 1991), has reviewed and considered all of the evidence and
material of record in the veteran's claims file, and her Chapter 31
vocational rehabilitation sub-folder.  Based on its review of the
relevant evidence in this matter, and for the following reasons and
bases, it is the decision of the Board that the preponderance of the
evidence is against the appellant's claim for entitlement to an
increased evaluation for her service-connected PTSD.

FINDING OF FACT

The veteran's service-connected PTSD is not productive of more than
definite impairment of social and industrial adaptability.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 percent for
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);
38 C.F.R. §§ 4.129, 4.130, and Part 4, Code 9411 (1993).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that we have found that the veteran's claim is
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  That is,
we find that she has presented a claim which is not inherently
implausible.  Furthermore, after reviewing the record, we are
satisfied that all relevant facts have been properly developed and
that the clinical data on file are sufficient for us to render a fair
and equitable determination of the matter at hand.

Some of the basic facts are not in dispute.  In September 1989,
entitlement to service connection for PTSD was granted by the RO
based on evidence that the veteran had a history of having been raped
while in service and a post-service August 1989 VA medical
examination which diagnosed PTSD as secondary to this act.  A
30 percent disability evaluation was assigned for the veteran's PTSD
under the provisions of Diagnostic Code 9411 of VA's Schedule for
Rating Disabilities, (Rating Schedule), 38 C.F.R. Part 4, effective
in October 1988.

On her VA examination in August 1989, the veteran complained of
violent dreams related to her rape in service as well as flashbacks
and some problems at times in leaving her home because of fear.  On
mental status examination, her affect was appropriate.  Although she
was noted to be hostile at the beginning of her interview, there were
no clinical signs of depression and she was oriented in time, place
and person.  The veteran expressed a fear of going outside.  Her
examiner reported that insomnia, flashbacks of the rape incident,
nightmares, fears of crowds, increased startle reflex and the feeling
of needing to be on guard at all times were the most apparent PTSD
related symptomatology indicated.

Subsequent clinical data on file reveals that the veteran was
hospitalized at the Sheridan, Wyoming VA Medical Center, in September
1990, with complaints of depression.  On mental status examination at
admission, the veteran appeared depressed.  She was noted however to
be fairly relaxed without any indication of being agitated.  Her
speech was relevant and coherent and she was cooperative with the
examiner.  She was well oriented to her surroundings and did not
report any hallucinations or delusions.  During the course of her
hospitalization, the veteran reportedly adjusted well in the
psychiatric ward and presented no problems in management.  She
declined medication and had no trouble sleeping.  At discharge,
approximately four days following her admission, she was stable and
considered by VA clinicians to be employable and able to return to
her part-time job.

On a VA outpatient treatment visit in March 1991, the veteran
reported problems with her finances and an abusive boyfriend.
Following an examination, which reflected that she was somewhat
depressed and angry with suicidal ideations but no intent, she was
referred to counseling.

On a January 1992 psychiatric examination provided to the veteran by
a VA fee-basis physician, the veteran reported being raped in the
military, with two years of post service mental health counseling
related thereto and a history of occasional nightmares.  The veteran
further reported that she had recently attended Rocky Mountain
College and, while she had not made any friends at school, had
developed a non-intimate relationship with a man with whom she shared
living arrangements.  She reported occasional depression, but stated
that she was nonetheless able to concentrate on her schoolwork.  She
reported that she was able to make herself do things despite the
depression.  On mental status examination, the veteran was noted to
be alert and oriented to time, place and person.  There were no
psychotic symptoms and the veteran appeared to have normal verbal and
motor behavior as well as normal judgment and insight.  The examiner
commented that the veteran suffered from PTSD which was in partial
remission and that she periodically had depressive symptoms.  He
added that she appeared to be partially socially disabled.

Private clinical records received from the Deaconess Medical Center
in June 1993 revealed that the veteran was hospitalized at that
facility for approximately one week in late August and early
September 1992 for depressive symptomatology.  On her admission
evaluation the veteran reported that she generally felt "fairly
depressed about half the time, and mildly depressed or relatively
normal most of the rest of the time."  She further reported that she
rarely had any flashbacks about the rape and felt that she had
blocked it out.  On mental status examination, the veteran was
cooperative, coherent and goal-directed.  Her affect was somewhat
constricted and her mood was mildly dysphoric.  Insight was assessed
as fair.  PTSD was the Axis I diagnostic impression and the veteran
was initiated on a treatment plan involving medication.

Also received in June 1993 was a statement from a licensed
professional counselor with the Mental Health Center in Billings,
Montana, which reported that the veteran was seen at that facility
from September 1988 to April 1990 for counseling initially related to
her rape and thereafter for group treatment with a focus on
relationships and codependency issues.  She eventually stopped group
treatment when she became more assertive, achieved stabilized
relationships, and found employment.

Private outpatient treatment records received in June 1993 revealed
that between September and December 1992, the veteran changed her
medication from Zoloft to Prozac and then discontinued use of the
latter in December 1992 as she believed it impaired her
concentration.  She reported being more focused on her schoolwork and
stated the she had improved in her college courses since
discontinuing the medication.  The possibility of attending a sexual
abuse seminar was discussed with her.

In evaluating the veteran's claim for an increased evaluation for her
service-connected PTSD, the Board has taken into consideration the
most recent medical findings in light of the applicable provisions of
the VA Rating Schedule.  We have additionally noted the veteran's
contentions regarding the severity of her PTSD, the symptoms
attributable thereto and the associated clinical history.  Disability
evaluations are assigned primarily on the basis of the current level
of impairment shown on objective evaluation.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Under the controlling criteria, evaluations of
PTSD are based on the degree to which it results in impairment of
social and industrial adaptability.  A 30 percent evaluation requires
definite impairment of social and industrial adaptability.  A
50 percent evaluation requires considerable impairment of social and
industrial adaptability.  38 C.F.R. Part 4, Code 9411.  With respect
to the term "definite" as used above, the VA General Counsel, in a
precedent opinion dated in November 1993, held that definite should
be construed as "distinct, unambiguous and moderately large in
degree, more than moderate but less than rather large."
O.G.C. Precedent 9-93 (November 9, 1993).  The Board by this
interpretation of the term "definite."  38 U.S.C.A. § 7104(c)(West
1991).

With this in mind, the Board notes that the clinical data on file
reflect that veteran has difficulty relating to others socially and
is subject to occasional episodes of depression.  With respect to
depression, it is apparent from the record, including the veteran's
social history as reported on her VA psychiatric examination in
January 1992, that she has the capacity to overcome any related long-
term debilitating effects attributable thereto.  It was specifically
noted on her January 1992 VA psychiatric examination that while she
has occasional depression she is able to concentrate on her
schoolwork and force herself to perform tasks in spite of any
depressed state.  Her social adjustment problems, while present, are
reflected in the January 1992 assessment that she was "partially
socially disabled."  Her employment apparently has been intermittent,
although the record shows that she has held several positions of
employment, as a restaurant worker and driver, in order to support
herself and four children.  The Board notes that she is successful in
parenting four young children and maintaining a household while also
performing successfully at the college level, in order to improve her
employment skills.  As of mid-1993, the veteran was pursuing a
program of vocational rehabilitation under Chapter 31, with the goal
of completing coursework in business management and/or paralegal
studies.  Her academic progress was apparently satisfactory.  We
further observe that on her January 1992 VA examination, her PTSD
symptoms were noted to be in partial remission and no thinking
disorders were elicited.  The veteran has consistently been oriented
in all three spheres and demonstrates the capacity to perform useful
tasks essential to employment.  She was considered as fully
employable following her VA hospitalization in September 1990.  While
the appellant contends that her employment opportunities are
diminished by her PTSD symptomatology, it is apparent from the
veteran's work history and educational goals and progress that she is
making adequate adjustment to the vocational impairment produced by
her service-connected PTSD.  The Board finds that the social and
industrial impairment shown by the record is no more than moderately
large in degree.

In sum, the manifestations of the veteran's service-connected PTSD
are currently productive of no more than definite social and
industrial impairment.

In reaching this decision, the Board has considered the doctrine of
granting the benefit of the doubt to the appellant but does not find
that the evidence is approximately balanced such as to warrant its
application.

ORDER

An increased evaluation for PTSD is denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

*
                  D. C. SPICKLER

          N. R. ROBIN

*38 U.S.C.A. § 7102(a)(2)(A) (West 1991) permits a Board of Veterans'
Appeals Section, upon direction of the Chairman of the Board, to
proceed with the transaction of business without awaiting assignment
of an additional member to the Section when the Section is composed
of fewer than three Members due to absence of a Member, vacancy on
the Board or inability of the Member assigned to the Section to serve
on the panel.  The Chairman has directed that the Section proceed
with the transaction of business, including the issuance of
decisions, without awaiting the assignment of a third Member.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to the
United States Court of Veterans Appeals within 120 days from the date
of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed
with the agency of original jurisdiction on or after November 18,
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision which
you have received is your notice of the action taken on your appeal
by the Board of Veterans' Appeals.

